Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species D (figure 9-10), including claims 1-9 and 11, in the reply filed on 11/15/2021 is acknowledged.  Claim 9 is withdrawn from consideration as being directed to a non-elected species (the second embodiment, figure 6). Therefore, claims 1-8 and 11 are pending for examination.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okita (US 2017/0115525).
Regarding claim 1, Okita (figure 6) discloses a display device comprising: 
an array substrate (100); 
a counter substrate (200) facing the array substrate with an interval; 
a color filter (201) disposed on the array substrate or the counter substrate, the color filter being composed of a plurality of colored films having colors different from each other; 
a plurality of pixel electrodes (107) disposed on the array substrate and overlapping the plurality of colored films; 
a common electrode (105) disposed on the array substrate and closer to the counter substrate than the plurality of pixel electrodes are, the common electrode overlapping the plurality of pixel electrodes with an inter-electrode insulating film (106) interposed between the common electrode and the plurality of pixel electrodes; and 
a conductive light-blocking portion (50; see at least paragraph 0034) disposed on the array substrate and overlapping at least a color boundary between the plurality of colored films, the conductive light-blocking portion being closer to the counter substrate than is the common, electrode and connected to the common electrode.
Regarding claim 3, Okita (figure 6) discloses a spacer (210) disposed on the counter substrate and protruding toward the array substrate, the spacer keeping the interval at equal to or greater than a predetermined distance, wherein the spacer overlaps the conductive light-blocking portion and abuts the conductive light-blocking portion.  
Regarding claim 11, Okita (figure 6) discloses wherein the conductive light-blocking portion has a lattice shape and surrounds the plurality of pixel electrodes individually (figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okita (US 2017/0115525) in view of Inoue et al. (US 2018/043474).
Regarding claim 5, Okita discloses the limitations as shown in the rejection of claim 1 above.  However, Okita is silent regarding wherein the color filter is disposed on the array substrate.  Inoue et al. (figure 31) teaches wherein the color filter (51) is disposed on the array substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color filter as taught by Inoue et al. in order to reduce color shift, which leads to a high aperture ratio of each pixel.  In other words, effective use of the entire pixel as a display region, and as a result, can obtain a high-quality display characteristic with sufficient brightness.
Regarding claim 6, Inoue et al.
Regarding claim 7, Inoue et al. (figure 31) teaches an interlayer insulating film disposed on the array substrate and interposed between the color filter and the plurality of pixel electrodes (between 51 and 20).  
Regarding claim 8, Okita (figure 6) discloses a counter-substrate light-blocking portion (202) disposed on the counter substrate and overlapping the conductive light-blocking portion.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okita (US 2017/0115525) in view of Kimura et al. (US 2007/0146591).
Regarding claim 11, Okita discloses the limitations as shown in the rejection of claim 1 above.  However, Okita is silent regarding wherein the conductive light-blocking portion is made of a resin mixed with a conductive material.  Kimura et al. (figure 3) teaches wherein the conductive light-blocking portion is made of a resin mixed with a conductive material (see at least paragraph 0263).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light shielding layer as taught by Kimura et al. in order to provide a liquid crystal display device which has a wide viewing angle and less color-shift depending on an angle at which a display screen is seen and can display an image favorably recognized both indoors and outdoors.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okita in view of Kimura et al.; further in view of Wang et al. (US 2011/0102698).
Regarding claim 4, Okita as modified by Kimura et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Okita as modified by Kimura et al. is silent regarding wherein the conductive light-blocking portion has a thickness equal to or greater than half the interval.  Wang et al. (figures 2-3) teaches wherein the conductive light-blocking portion has a thickness equal to or greater than half the interval (350).  Therefore, it would have Wang et al. in order to achieve a liquid crystal display (LCD) panel having high contrast and superior display quality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871